DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a series of mental steps without significantly more.  Examiner recognizes are per step 1A that the claim method fails to indicate the method steps are carried out via a processor and therefore read as a series of steps that could be performed by an individual to a gaming machine.  This would be a claim directed to an individual’s actions and not the function of a machine.  Applicant should indicate that the claim steps are carried out be a processor or controller of the gaming device or lighting elements. The claim(s) recite(s) “receiving a reel-spin initiation input; in response to receiving the reel-spin initiation input, causing a reel of the gaming device to rotate about an axis; while the reel is rotating about the axis, selectively illuminating respective light-emitting elements of an array of light-emitting elements to produce at least a portion of an animated visual element, wherein the array of light-emitting elements are rotating about the axis; and stopping the reel after producing the animated visual element, wherein the reel presents a game outcome after stopping.” Which is a series of commands given to a gaming device but not indicated as being carried out by a gaming device.  This could be directed to a series of mental steps carried out by a user to perform the functions and not the functions of the gaming machine. This judicial exception is not integrated into a practical application because it is broad enough to read on the actions of the player and not the gaming device. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are not clearly tied to a unique machine carrying out the steps nor recite the structure is sufficient details.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosander et al. (US Pub. No. 20200090458 A1 hereinafter referred to as Rosander).
As per claim 1, Rosander teaches a system for displaying game outcomes (abstract), comprising: a housing (Fig. 1, item 102 see housing); a reel-spin initiation member configured to trigger generation of a random game outcome (paragraph [0130] see game activation button to trigger play and paragraph [0153] for random outcome); a reel configured to spin in response to a user actuation of the reel-spin initiation member (Figs. 2, 8, 16, and 20 and paragraphs [0159] and [0161] reels spin to produce an outcome), the reel comprising: a peripheral member having a plurality of symbols thereon (Fig. 2, items 114, 116, and 118 and paragraph [0033] see reels with symbols printed upon); and an array of light-emitting elements coupled to the reel (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel); and a controller (paragraph [0040] controller associated with the lights in communication with a gaming machine processor for controlling the lights) coupled to the array of light-emitting elements and configured to selectively illuminate respective light-emitting elements of the array of light-emitting elements while the reel is rotating to produce an animated visual element (Figs. 8, 16, and 20 and paragraphs [0062]-[0063] and [0070] animated image is display during spin and an image is displayed when stationary via the light arms).
As per claim 2, Rosander teaches a system wherein the animated visual element is produced by a persistence of vision optical technique (paragraphs [0030]-[0031] see “persistence-of-vision ("POV") display”).
As per claim 3, Rosander teaches a system wherein the animated visual element is produced by: when the reel is at a first rotational position within a single rotation, illuminating the array of light-emitting elements according to a first illumination pattern (paragraphs [0031], [0040], [0057], and [0074]-[0076] light arms rotate relative to the reel during rotation in order to create a pattern with the arm changing positions while the reel changes position thereby creating different illuminations period for different positions); and when the reel is at a second rotational position within the single rotation, the second rotational position different from the first rotational position (paragraphs [0031], [0040], [0057], and [0074]-[0076] light arms rotate relative to the reel during rotation in order to create a pattern with the arm changing positions while the reel changes position thereby creating different illuminations period for different positions): ceasing to illuminate the array of light-emitting elements according to the first illumination pattern (paragraphs [0031], [0040], [0057], and [0074]-[0076] light arms rotate relative to the reel during rotation in order to create a pattern with the arm changing positions while the reel changes position thereby creating different illuminations period for different positions); and illuminating the array of light-emitting elements according to a second illumination pattern different from the first illumination pattern (Figs. 8, 16, and 20 and paragraphs [0031], [0040], [0057], and [0074]-[0076] light arms rotate relative to the reel during rotation in order to create a pattern with the arm changing positions while the reel changes position thereby creating different illuminations period for different positions).
As per claim 4, Rosander teaches a system wherein the first illumination pattern and the second illumination pattern correspond to first and second portions of a single frame of an animation (Figs. 8, 16, and 20 and paragraphs [0031], [0040], [0057], and [0074]-[0076] light arms rotate relative to the reel during rotation in order to create a pattern with the arm changing positions while the reel changes position thereby creating different illuminations period for different positions in order to make the overall animation).
As per claim 5, Rosander teaches a system wherein: the controller is coupled to the reel (paragraph [0040] controller associated with the lights in communication with a gaming machine processor for controlling the lights); and the system further comprises a wireless power transfer system configured to wirelessly provide power to the controller (paragraphs [0034] and [0040] light assembly is powered wirelessly as at least on embodiment with a separate controller for the light assembly).
As per claim 7, Rosander teaches a system wherein: the array of light-emitting elements is a first array of light-emitting elements (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel with item 130 being the first); and the reel further comprises: a second array of light-emitting elements (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel with item 150 being the second); and a third array of light-emitting elements (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel with item 170 being the third).
As per claim 8, Rosander teaches a gaming device (abstract), comprising: a reel-spin initiation member (paragraph [0130] see game activation button to trigger play and paragraph [0153] for random outcome); at least three reels configured to rotate in response to a user actuation of the reel-spin initiation member (paragraph [0130] see game activation button to trigger play and paragraph [0153] for random outcome), a reel of the at least three reels comprising a reel peripheral member having a plurality of symbols thereon and configured to rotate about an axis (Figs. 2, 8, 16, and 20 and paragraphs [0159] and [0161] reels spin to produce an outcome with at least three reels being shown); a rotatable light structure configured to rotate about the axis independently of the reel (paragraph [0031]) and comprising: an auxiliary peripheral member set apart from the reel peripheral member by a distance (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel); and an array of light-emitting elements coupled to the auxiliary peripheral member (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel); and a controller coupled to the array of light-emitting elements (paragraph [0040] controller associated with the lights in communication with a gaming machine processor for controlling the lights) and configured to selectively illuminate respective light-emitting elements of the array of light-emitting elements while the rotatable light structure is rotating about the axis to produce an animated visual element prior to the at least three reels stopping to present a game outcome (Figs. 8, 16, and 20 and paragraphs [0062]-[0063] and [0070] animated image is display during spin and an image is displayed when stationary via the light arms).
As per claim 9, Rosander teaches a gaming device wherein the auxiliary peripheral member is positioned outside of the reel peripheral member (Fig. 2, items 130, 150, and 170 and Fig. 10 see position above the reel surface).
As per claim 10, Rosander teaches a gaming device wherein the rotation of the rotatable light structure about the axis comprises multiple full rotations about the axis (paragraph [0031] rotates during the entire spinning of reels).
As per claim 13, Rosander teaches a system wherein: the array of light-emitting elements is a first array of light-emitting elements (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel with item 130 being the first); and the reel further comprises: a second array of light-emitting elements (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel with item 150 being the second); and a third array of light-emitting elements (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel with item 170 being the third).
As per claim 16, Rosander teaches a method of operating a gaming device, comprising: receiving a reel-spin initiation input (paragraph [0130] see game activation button to trigger play and paragraph [0153] for random outcome); in response to receiving the reel-spin initiation input, causing a reel of the gaming device to rotate about an axis (Figs. 2, 8, 16, and 20 and paragraphs [0159] and [0161] reels spin to produce an outcome); while the reel is rotating about the axis, selectively illuminating respective light-emitting elements of an array of light-emitting elements to produce at least a portion of an animated visual element (Figs. 8, 16, and 20 and paragraphs [0062]-[0063] and [0070] animated image is display during spin and an image is displayed when stationary via the light arms), wherein the array of light-emitting elements are rotating about the axis (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel); and stopping the reel after producing the animated visual element, wherein the reel presents a game outcome after stopping (Figs. 8, 16, and 20 and paragraphs [0062]-[0063] and [0070] animated image is display during spin and an image is displayed when stationary via the light arms).
As per claim 17, Rosander teaches a method wherein the animated visual element is produced by a persistence of vision optical technique (paragraphs [0030]-[0031] see “persistence-of-vision ("POV") display”).
As per claim 18, Rosander teaches a method wherein: selectively illuminating the respective light-emitting elements of the array of light-emitting elements comprises, while the reel is rotating about the axis: when the reel is at a first rotational position within a single rotation, illuminating the array of light-emitting elements according to a first illumination pattern (paragraphs [0031], [0040], [0057], and [0074]-[0076] light arms rotate relative to the reel during rotation in order to create a pattern with the arm changing positions while the reel changes position thereby creating different illuminations period for different positions); and when the reel is at a second rotational position within the single rotation, the second rotational position different from the first rotational position (paragraphs [0031], [0040], [0057], and [0074]-[0076] light arms rotate relative to the reel during rotation in order to create a pattern with the arm changing positions while the reel changes position thereby creating different illuminations period for different positions): ceasing to illuminate the array of light-emitting elements according to the first illumination pattern (paragraphs [0031], [0040], [0057], and [0074]-[0076] light arms rotate relative to the reel during rotation in order to create a pattern with the arm changing positions while the reel changes position thereby creating different illuminations period for different positions); and illuminating the array of light-emitting elements according to a second illumination pattern different from the first illumination pattern (Figs. 8, 16, and 20 and paragraphs [0031], [0040], [0057], and [0074]-[0076] light arms rotate relative to the reel during rotation in order to create a pattern with the arm changing positions while the reel changes position thereby creating different illuminations period for different positions); and the first illumination pattern and the second illumination pattern correspond to first and second portions of a single frame of an animation (Figs. 8, 16, and 20 and paragraphs [0031], [0040], [0057], and [0074]-[0076] light arms rotate relative to the reel during rotation in order to create a pattern with the arm changing positions while the reel changes position thereby creating different illuminations period for different positions in order to make the overall animation).
As per claim 19, Rosander teaches a method wherein: the reel is a first reel; the array of light-emitting elements is a first array of light-emitting elements (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel with item 130 being the first); the portion of the animated visual element is a first portion of the animated visual element (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel, with three reels shown and at least three light arms, with item 130 being the first to form a picture (Figs. 8, 16, and 20)); the method further comprises: in response to receiving the reel-spin initiation input, causing a second reel and a third reel of the gaming device to rotate about the axis (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel, with three reels shown and at least three light arms, to form a picture (Figs. 8, 16, and 20)); while the second reel and the third reel are rotating about the axis: selectively illuminating respective light-emitting elements of a second array of light-emitting elements associated with the second reel to produce a second portion of the animated visual element (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel, with three reels shown and at least three light arms, to form a picture (Figs. 8, 16, and 20)); and selectively illuminating respective light-emitting elements of a third array of light-emitting elements associated with the third reel to produce a third portion of the animated visual element (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel, with three reels shown and at least three light arms, to form a picture (Figs. 8, 16, and 20)); and the second array of light-emitting elements and the third array of light-emitting elements are rotating about the axis (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel, with three reels shown and at least three light arms, to form a picture (Figs. 8, 16, and 20)).
As per claim 20, Rosander teaches a method wherein: the first array of light-emitting elements is positioned on a first auxiliary peripheral member that rotates about an exterior of the first reel (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel, with three reels shown and at least three light arms, to form a picture (Figs. 8, 16, and 20)); the second array of light-emitting elements is positioned on a second auxiliary peripheral member that rotates about an exterior of the second reel (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel, with three reels shown and at least three light arms, to form a picture (Figs. 8, 16, and 20)); and the third array of light-emitting elements is positioned on a third auxiliary peripheral member that rotates about an exterior of the third reel (Fig. 2 ,items 130, 138a-138i, 150, and 170 and paragraphs [0031], [0033]-[0034], and [0040] see light arms which include a plurality of lights and which is attached as a periphery to the rotatable reel, with three reels shown and at least three light arms, to form a picture (Figs. 8, 16, and 20)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosander et al. (US Pub. No. 20200090458 A1 hereinafter referred to as Rosander) in view of Pacala et al. (US Pub. No. 2019/0179028 A1 hereinafter referred to as Pacala).
As per claim 6, Rosander does not teach a system a wherein the wireless power transfer system includes: a transmitter coupled to a non-rotating structure of the system; and a receiver coupled to the reel.  However, Rosander teaches a rotatable lighting assembly with a wireless power source (paragraph [0034]) and Pacala teaches a rotatable lighting element (abstract) comprising a rotation assembly with a power transmitter for transmitting power to the rotated lighting element (Fig. 3, items 315, 360, 372, 382, and 392 and paragraphs [0020] and [0094]) with the transmitter is attached to the stationary portion (paragraph [0095]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Rosander with Pacala, since Rosander is modifiable to use a transmitter in the stationary portion to transmit power since this is a method shown by Pacala to work and allows for transmitting power without having an power wire running to the moving arm thereby avoiding potential entanglement.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosander et al. (US Pub. No. 20200090458 A1 hereinafter referred to as Rosander) in view of Okada (US Pub. No. 2007/0008600 A1).
	As per claim 11, Rosander does not teach a gaming device wherein the rotation of the rotatable light structure about the axis comprises an oscillation through an arc that is less than a full rotation about the axis.  However, Okada does teach an imaging technique that uses a galvanometer to oscillation a light beam in order to create an image (paragraph [0004]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Rosander with Okada, since the use of a galvanometer and oscillation is a known and reliable means of creating an image using a light beam allowing for the system to control the emitted light in a manner to create a desired image.
	As per claim 12, Rosander does not teach a gaming device further comprising a galvanometer coupled to the rotatable light structure and configured to oscillate the auxiliary peripheral member through the arc.  However, Okada does teach an imaging technique that uses a galvanometer to oscillation a light beam in order to create an image (paragraph [0004]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Rosander with Okada, since the use of a galvanometer and oscillation is a known and reliable means of creating an image using a light beam allowing for the system to control the emitted light in a manner to create a desired image.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosander et al. (US Pub. No. 20200090458 A1 hereinafter referred to as Rosander) in view of Thomas (US Pub. No. 2006/0128467 A1).
As per claim 14, Rosander does not teach a gaming device wherein the auxiliary peripheral member is positioned inside of the reel peripheral member.  However, Thomas teaches a gaming machine (abstract) comprising a light placed within the gaming reel in order to modify or create an image on the reel in combination with a symbol on the periphery of the reel (Fig. 14, item 1402 and paragraphs [0083]-[0084]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Rosander with Thomas, since by placing the lighting element internally the reel is able to protect the lighting element therefore allowing the reel to be closer to the surface since there is less room needed for an external lighting element and less need to protect the external lighting element.
As per claim 15, Rosander does not teach a gaming device wherein the animated visual element is visible through the reel peripheral member.  However, Thomas teaches a gaming machine (abstract) comprising a light placed within the gaming reel in order to modify or create an image on the reel in combination with a symbol on the periphery of the reel by allowing an image or color to be seen through the reel (Fig. 14, item 1402 and paragraphs [0083]-[0084]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Rosander with Thomas, since by placing the lighting element internally the reel is able to protect the lighting element therefore allowing the reel to be closer to the surface since there is less room needed for an external lighting element and less need to protect the external lighting element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujisawa et al. (US Pub. No. 2014/0342796 A1) teaches a gaming device comprising lighting elements are shown on a reel to create a visual effect.
Hoffman et al. (US Pat. No. 8,814,654 B2) teaches a gaming device comprising a plurality of lights above the reels designed to illuminate portions of the reels.
Kojima (US Pub. No. 2007/0066389 A1) teaches a gaming device comprising light sources for lighting up elements of the reels to provide focus.
Wells et al. (US Pub. No. 2005/0037843 A1) teaches a gaming machine using a galvanometer to project images.
Loose et al. (US Pat. No. 6,517,433) teaches a gaming device comprising animation or images placed over reels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        10/18/2022